      Case 8:19-md-02879-PWG Document 638 Filed 09/03/20 Page 1 of 6



           IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MARYLAND

IN RE: MARRIOTT
INTERNATIONAL
CUSTOMER DATA                                    MDL No. 19 and 2879
SECURITY BREACH                                  (JUDGE GRIMM)
LITIGATION.



                     Report and Recommendation

     In this report, I will (a) answer the questions that Judge Grimm

has asked about the payment of my invoices and allocation of the costs

among the parties and (b) recommend how payment of my invoices

should be allocated among the parties.



                 Answers to Judge Grimm’s questions.

           1.    Judge Grimm has asked what the Order appointing me

as special master says as to the allocation of payment to me among the

parties. The Order is silent as to allocation.




                                                                         1
      Case 8:19-md-02879-PWG Document 638 Filed 09/03/20 Page 2 of 6



           2.    I have only had one invoice paid. In late January, I

submitted it to Ms. Villegas of Labaton Sucharow, counsel for the

Securities and Derivative Track Plaintiffs. Her firm paid half, and so did

counsel for Marriott. The total voucher was for $2,720.

           3.    My work involved resolving the controversy between

Marriott and those plaintiffs as to whether redactions be made to a

document called the PFI report. I resolved that controversy by a Report

and Recommendation I filed in January 2020.

           4.    There is an outstanding invoice that has not been paid

since I submitted it to counsel on June 6, 2020. The detailed statement of

the work that I sent to counsel indicates that I spent 1.17 hours working

on a controversy between Bank of Louisiana and Marriott and the

remaining 4.61 on a controversy between Marriott and the plaintiffs in

the Consumer Track.

           5.    I responded to counsel as to both controversies in my

“Response of Special Master to Joint Submission," which I filed on

April 27, 2020. The total of the unpaid invoice is $2,890.



                                                                            2
      Case 8:19-md-02879-PWG Document 638 Filed 09/03/20 Page 3 of 6




            6.    I have no other invoices, although I will soon be

preparing one to reflect my work since May 26, 2020.



                            Recommendation.

      I have sought a gross amount in the two invoices I have

submitted. I must have presumed that counsel had agreed that all would

have an equal responsibility to pay me. But, as Ms. Villegas pointed out

in a recent conversation with me, it is unfair to ask plaintiffs in a certain

track to pay the expenses of my resolving a controversy that does not

involve the plaintiffs in that track. Therefore, I recommend that I take

the responsibility to do the allocation in the first place. When I create an

invoice, detailing my hours and what I did, I will provide a total amount

and then propose what I hope will be a fair allocation of the total

invoice. That allocation will be based strictly on the hours I spent on

each item for which I seek compensation.




                                                                                3
      Case 8:19-md-02879-PWG Document 638 Filed 09/03/20 Page 4 of 6



      In other words, I have three matters on my plate now. I will keep

my time as I work on each matter. When I prepare the invoice, I will

show a total amount due and then an allocation based on the hours I

spent on each item. I will then recommend what each party should pay.

     I will also give any party ten days in which to specify, in writing,

an objection to my allocation within fourteen days of receipt of my

invoice. I would also give them a right to appeal to Judge Grimm from

my determination, provided they file their appeal within fourteen days.

      I shall transmit the invoice for payment to Lisa Ghannoum and

Jason J. Mendor, co-lead counsel for the defendant Marriott, and to co-

lead plaintiffs’ counsel for each track as follows:

Consumers:       Andrew Friedman

Financial Institutions: Arthur Murray

Derivative Action: Timothy Brown

Securities Action: Carol Villegas

     In the Government track, I will transmit my invoice to co-lead

counsel for the defendants and to counsel for the City of Chicago, the

only member of that track.

                                                                            4
      Case 8:19-md-02879-PWG Document 638 Filed 09/03/20 Page 5 of 6




     I will ask that co-lead for the track (or tracks) and co-lead counsel

for the defendant that I have indicated in my invoice to see that the

invoice is paid.

     I recommend that the Court adopt the following Order. Counsel

will note that, in accordance with ECF, No. 580, para. 6, they have 14

days within which to object to this Report and Recommendation.

                                  /s John M. Facciola

                                  John M. Facciola
                                  Special Master

September 3, 2020.




                                                                             5
Case 8:19-md-02879-PWG Document 638 Filed 09/03/20 Page 6 of 6




                                                                 6
